       Case 2:21-cv-00063-JRG Document 13 Filed 03/02/21 Page 1 of 1 PageID #: 101


 ~ttorrn,y or Porty without ,',ttom,:y:                                                                       For Court Un Only
 Joseph S. Grlnsteln, Esq,
 SUSMAN GODFREY LLP
 1000 LOUISIANA STREET STE 5100
 HOUSTON , TX 77002
     Ttlephone No: 713-655·5668
      AltomtyFor: Plamdrr                                       1/tf No. or RIP No.:


 Insert name of (01111, ond}Udlclol Dlsulct ond Bronch Court;
 USDC Eastern District orTexas, Marshall Division
     PI0/111/ff. FINESSE WIRELESS LLC
 OefemJonr: AT&T MOBILITY LLC
          PROOF OF SERVICE                    Hearing Daer.            71mt:           Dtpr/Dlv:   CoseNumb<!r.
                                                                                                   2:21-cv-00063

1. At the time of service I was at least 18 years of oge and not a por(Y to this ocrlon.

2. I served copies of the Summons In a Clvll Action: Complaint Cwll Cover Sheet; Report on the Rllng or Determination of an
     Action Regarding a Patent or Trademark: Plalntlfrs Corporate Disclosures

3. o. Porty served:           AT&T MOBILITY LLC
     /1. Person served· Latoya Ste;irns, CT Corpor,ilon. Registered Agent , a1.1thorlzed to accept served under F.R.C.P. Rule 4.
4. Address where the parry was served: 1999 Bryan St suite 900, Dallas, TX 75201

S. I s,rved the party:
   a. by personal service. I persona lly delivered the documents listed In Item 2 to the party or person authorized to receive
   process forthe party(1) on: Fri, Feb 26 2021 (2) at: 02:00 PM

6.      Ptrson Who Served Papers:
        a. f(Jm Shaw
        b. FIRSTLEGAL
           3600 l ime Stree~ Suite 626
           RIVERSIDE, CA 92501
        C. (888) 599•5039




7 . I declare under penalty of perjury under the laws of the United Slates of America thot theforegoing Is        true and correct




                                                                                 ~      /z (Zo2-f
                                                                                         (Dote)                      /'Signature)




II                                                                  PROOF OF
                                                                     SERVICE
                                                                                                                                     5397284
                                                                                                                                     (340024)
